Citation Nr: 1117404	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied the Veteran's claim for service connection for hairy cell leukemia.  In December 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2005.

In June 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  Also, in May 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In June 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested action, the RO continued the denial of the claim (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In December 2009, the Board denied service connection for hairy cell leukemia.  The Veteran appealed the December 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

For the reason expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required. 


As a final preliminary matter, the Board notes that, during the May 2008 hearing, the Veteran's representative indicated that a claim for service connection for prostate cancer had been denied, and that the Veteran expressed disagreement with that denial in his substantive appeal.  Despite this assertion, there is no indication in the record that a claim for service connection for prostate cancer has yet been adjudicated by the RO.  As such, this matter is not properly before the Board, and is referred to the RO for appropriate action.


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

The Veteran contends that he has hairy cell leukemia as a result of herbicide exposure, specifically, Agent Orange, while serving in Germany in 1961.

As previously noted, in June 2008, the Board remanded the claim on appeal to the RO, via the AMC in Washington, D.C., for further action, to include additional development of the evidence.  Specifically, the RO was instructed to attempt to verify the Veteran's alleged exposure to herbicides, by sending a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e-mail and requesting a review of the Department of Defense's (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  The Board instructed the RO, in the event that exposure was not verified, to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

Evidence of record indicates that the Veteran's claim file was sent to the Remand and Rating Development Team in Huntington, West Virginia.

The record contains several letters sent to the JSRRC, as well as e-mail correspondence with the C&P Service.  In the December 2009 decision denying service connection, the Board referenced a September 2009 SSOC, as well as an August 2009 response to the RO's inquiry from the JSRRC, indicating that the U.S. Army historical records did not document spraying, testing, transporting, storage, or usage of Agent Orange at Frankfurt, Germany during 1961.  Furthermore, the Board noted that the JSRRC response indicated that the DoD list of spray areas and test sites outside Vietnam did not include Schweinfurt, Germany.  The Board also referenced an August 2009 memorandum, in which the RO determined that the Veteran's exposure to herbicides could not be verified and included a detailed description of the efforts made to verify this information.

While the record clearly contained, at one point, a response from JSRRC, an August 2009 memorandum, and a September 2009 SSOC, these documents are no longer contained in the record.

In view of the above, the Board finds that, the RO must attempt to reconstruct the missing evidence.  The RO should contact JSRRC to request a copy, if available, of the August 2009 response to the RO regarding the Veteran's alleged herbicide exposure in Germany.  If a copy of the response cannot be obtained, the RO must again attempt to verify the Veteran's alleged herbicide exposure through JSRRC, consistent with the procedures prescribed in VBA's Adjudication Procedure Manual.  The Board notes that the Court has held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with evidentiary development called for by the M21-1).

The RO should also associate with the claims file another copy of the August 2009 memorandum and the September 2009 SSOC, if possible.

Also while the matter is on remand, to ensure that the record is complete, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Brooklyn VA Medical Center (VAMC) dated through June 18, 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of treatment from the Brooklyn VAMC since June 18, 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

The Board points out that review of the claims file reveals that there are pertinent private medical records that may have not been obtained.  In April 2008, Dr. Brentjens from the leukemia service of Memorial Sloan-Kettering Cancer Center, submitted a letter in which he stated that the Veteran carried a diagnosis of hairy cell leukemia, had been under his care since July 2003, and was last seen in March 2008.  While some records of treatment by a different physician at Memorial Sloan-Kettering Cancer Center, for prostate cancer, from October to December 2003 have been associated with the claims file, the April 2008 letter indicates that there are pertinent records of treatment by Dr. Brentjens which have not been associated with the claims file.  In the June 2008 Remand, the Board requested that the RO obtain from the Veteran authorization to obtain these records.  It appears that authorization was received from the Veteran and sent to the hospital and to another private physician, Dr. King; however, no private records related to these requests are of record.  Hence, in its letter, the RO should, again, specifically request that the Veteran furnish signed authorization for the release to VA of such private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Brooklyn VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran (June 18, 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal, that is not currently of record.

The RO's letter should specifically request that the Veteran provide current signed authorization to obtain outstanding treatment records from Dr. Brentjens and Dr. King, and a copy of such authorization should be associated with the claims file.

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records of Dr. Brentjens and Dr. King (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should request from the JSRRC a copy of its August 2009 response to the RO regarding the Veteran's alleged herbicide exposure in Germany.  If such a copy cannot be provided, the RO again should attempt to verify the Veteran's alleged herbicide exposure in Germany in June and August 1961, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by submitting a request to JSRRC for verification of herbicide exposure.  All requests and responses received should be associated with the claims file.  If the search for such records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.

5.  The RO should associate with the claims file a copy of the August 2009 memorandum and the September 2009 SSOC, as well as any administrative documents that were previously associated with the claims file but are no longer of record.  If new development with JSRRC was undertaken, the RO should provide a new memorandum of all actions taken (to include in response to the June 2008 Remand) in attempting to verify the Veteran's herbicide exposure.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


